EXHIBIT 10.150







INVESTMENT ADVISORY AGREEMENT FOR DISCRETIONARY ACCOUNTS

This INVESTMENT ADVISORY AGREEMENT (the “Agreement”) is made and entered into as
of this 15 day of  November, 2005 by and between Inland American Real Estate
Trust, Inc. (“Client”) and Inland Investment Advisors, Inc., an Illinois
corporation (“Adviser”), an investment adviser registered under the Investment
Advisers Act of 1940, as amended (the “Advisers Act”), for the purpose of
setting forth the terms and conditions pursuant to which Adviser will manage
Client’s assets designed for management hereunder.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereto agree as follows:

1.

APPOINTMENT AS INVESTMENT ADVISER.

Client hereby appoints and retains Adviser as investment adviser and
attorney-in-fact on the terms and conditions set forth in this Agreement for
those assets which Client may from time to time place with Adviser, and any
appreciation, income or proceeds thereon (the “Account”).  Adviser accepts the
appointment as investment adviser and agrees to manage and direct the
investments of the Account, subject to any Investment Guidelines (defined in
Section 9 below) communicated to Adviser in advance and in writing.  Adviser
assumes responsibility for the investment management of, and all trading
decisions for, the Account as of the date assets are placed in the Account.

2.

AUTHORITY OF ADVISER.

Adviser has full discretionary authority with respect to the investment and
reinvestment of the assets of the Account, subject to the Investment Guidelines.
 Adviser, when it deems appropriate, without prior consultation with or
notification of Client, may, (a) purchase, sell, exchange, convert and otherwise
trade in securities, including but not limited to money market instruments,
mutual funds, stocks, options and warrants, on margin or otherwise,
(collectively, “Investments”), for such prices, at such times and on such terms
as Adviser, in its sole discretion, deems advisable; (b) place orders for the
execution of transactions with or through brokers, dealers or issuers Adviser
selects in its sole discretion, including broker-dealer with whom Adviser is
related; (c) render, furnish and provide advice, analyses and other information
concerning the retention, monitoring, performance or termination of other
investment advisers or asset managers; (d) negotiate, on Client’s behalf, the
terms and conditions, and execute and deliver all agreements and ancillary
documents incidental thereto, necessary to open accounts in the name, or for the
benefit, of Client with such brokers, dealers, advisers, managers, issuers or
custodians as Adviser may select with respect to the Account; and (e) act on
Client’s behalf in all matters necessary or incidental to servicing the Account,
including all transactions for the Account.  Client will furnish Adviser with
all additional powers of attorney and other documentation, if any, necessary to
appoint Adviser as agent and attorney-in-fact with respect to the Account, but
such powers shall not be construed to authorize Adviser to take any action not
authorized by this Agreement.

The foregoing authority shall remain in full force and effect until; (a) revoked
by Client pursuant to written notice to Adviser, or (b) the termination of this
Agreement pursuant to the terms of Section 14 below.  Revocation shall not
affect transactions entered into prior to such revocation.

3.

CUSTODIANSHIP.

The assets of the Account will be held by the clearinghouse, broker-dealer,
bank, trust company or other entity designed and appointed by Adviser, and
acceptable to Client, as custodian of the Account (“Custodian”).  All
Investments held in the Account may be registered in the name of Client or its
nominee or held in street name.  Custodian is responsible for the physical
custody of the assets of the Account; for the collection of any interest,
dividends or other income attributable to the assets of the Account; and for the
exercise of rights and tenders on assets of the Account.  Adviser is not
responsible for any loss incurred by reason of any act or omission of Custodian;
provided, however, that Adviser will make reasonable efforts to require that
Custodian perform its obligations with respect to the Account.

4.

BROKERAGE/RESEARCH.

A.

Selection of Broker-dealer.

Adviser may allocate the execution of transactions for the Account to any
broker-dealer at prices and commission rates as Adviser, in its good faith
judgment, believes are in the best interest of the Account.  Client understands
that other brokerage entities may be willing to execute transactions at prices
and commission rates that are lower than or different from those charged by the
entity selected by Adviser.  Client further understands and acknowledges that
Adviser has a relationship with Inland Securities Corporation, a broker-dealer
registered with the Securities and Exchange Commission, and that certain
transactions on behalf of the Account may be executed through Inland Securities
Corporation, and as a result, Adviser as a part of the Inland Group of
companies, may benefit from the brokerage commissions from these transactions.
 Although Adviser intends to treat Client fairly and act in the best interests
of Client and the Account in accordance with Adviser’s fiduciary duty, Client
understands that Adviser has an incentive to execute transactions through Inland
Securities Corporation to generate brokerage commissions.

B.

Research Services.

In determining what is in the Account’s best interest, Adviser will consider the
available prices and rates of brokerage commissions, and other relevant factors
including, without limitation, execution capabilities, the value of ongoing
relationships Adviser may have with various broker-dealer and research and other
services, as defined in Section 28(e)(3) of the Securities Exchange Act of 1934.
 In addition, Adviser may receive equipment, subscriptions and reimbursement for
professional memberships from broker-dealer, and may purchase research and other
services directly from vendors, obtaining reimbursement from broker-dealer.
 Adviser need not demonstrate that the research and other services are of a
direct benefit to the Account.  The commissions paid to the broker-dealer may
exceed the amount of commissions another broker-dealer would charge for the same
transaction. Such research and other services, moreover, may be available to
Adviser on a cash basis.  Adviser will be required to determine, in good faith,
that the amount of commissions paid is reasonable in relation to the value of
the brokerage, research and other services provided by the broker-dealer, viewed
in terms of either the particular transaction or Adviser’s overall
responsibilities to all of its clients.  The research and other services
provided may relate to a specific transaction placed with the broker-dealer, but
for the most part will consist of a wide variety of information useful to the
Account, Adviser and Adviser’s other clients.  Adviser’s ability to obtain
research and other services is an integral factor in establishing the fees
charged by Adviser under this Agreement.

C.

Execution of Transactions by Broker-Dealer.

In effecting transactions at the direction of Adviser, broker-dealer selected by
Adviser may effect similar transactions in the same Investment Account and for
the accounts of other clients of Adviser.  Broker-dealer may bunch transaction
orders and will allocate the Investments so purchased or sold in a bunched order
among the participating accounts (including the Account) as Adviser determines
to be reasonable.  Adviser may be charged a lesser per unit commission on
bunched orders than would otherwise be charged for a non-bunched order, with the
savings allocated to Client and Adviser’s other clients whose orders are
bunched.  In the case of bunched orders, the brokerage commission paid by Client
will be equal to a pro rata portion of the entire commission charged, determined
by multiplying the entire commission by a fraction, the numerator of which is
the number of shares allocated to the Account and the denominator of which is
the total number of shares purchased or sold in the bunched transaction.

5.

SERVICES TO OTHERS.

Client understands that Adviser performs investment advisory services for
various clients.  Adviser will allocate investment opportunities over a period
of time on a fair and equitable basis relative to all clients.  These
allocations will be made on a basis determined by Adviser to be reasonable,
including a determination that some clients may not purchase or sell the same
Investments at the same time as others.  Client acknowledges that Adviser and
its principals, employees and affiliates may purchase or sell Investments for
their own accounts and that Adviser shall not have any obligation to purchase or
sell, or to recommend for purchase or sale, for the Account, any Investments
that Adviser, its principals, employees or affiliates may purchase or sell for
its or their own accounts or for the account of any other client.

6.

PROXIES AND RELATED MATTERS.

In connection with the services to be rendered by Adviser under this Agreement,
Adviser hereby is granted the power as Client’s proxy and attorney-in-fact to
vote, tender or direct the voting or tendering of all Investments held in the
Account and to take actions on behalf of Client with respect to Investments
including, but not limited to, executing on behalf of Client, any consent,
request, direction, approval, waiver, objection, appointment or other instrument
required or permitted to be signed or executed by the holder of Investments.

7.

REPRESENTATIONS AND WARRANTIES.

A.

Client’s Representations and Warranties.

Client hereby represents and warrants to Adviser that: (i) Client has the
requisite legal capacity and authority to execute, deliver and to perform its
obligations under this Agreement; (ii) this Agreement has been duly authorized,
executed and delivered by Client and is the legal, valid and binding agreement
of Client, enforceable against Client in accordance with its terms; (iii)
Client’s execution of this Agreement and the performance of its obligations
hereunder do not conflict with or violate any provisions of the governing
documents of Client or any obligations by which Client is bound, whether arising
by contract, operation of law or otherwise; (iv) Client will deliver to Adviser
evidence of Client’s authority in compliance with such governing documents upon
Adviser’s request; and (v) the Client is the owner of all cash, Investments and
other assets in the Account, and there are no restrictions on the pledge,
hypothecation, transfer, sale or public distribution of such cash, securities or
assets.

B.

Adviser’s Representations and Warranties.

Adviser hereby represents and warrants to Client that: (i) Adviser is a
corporation, duly organized under the laws of the State of Illinois; (ii) this
Agreement has been duly authorized, executed and delivered by Client and is the
legal, valid and binding agreement of Adviser, enforceable against Adviser in
accordance with its terms; (iii) Adviser is an investment adviser registered
with the appropriate state and federal regulatory authorities pursuant to the
Advisers Act; (iv) Adviser will notify Client of any material change in
Adviser’s investment adviser registration within a reasonable time after such
change; and (v) Adviser will not engage in any principal or agency cross
transactions with respect to the Account without obtaining the prior consent of
Client.

8.

VALUATION OF ASSETS.

In computing the market value of any Investments in the Account, each Investment
listed on any exchange or quoted on the Nasdaq interdealer quotation system
shall be valued at the last quoted sale price on the valuation date on the
principal exchange or the Nasdaq interdealer quotation system on which the
Investment is listed or included for quotation.  Any other Investment or assets
shall be valued in a manner determined in good faith by Adviser to reflect its
or their fair market value.

9.

INVESTMENT GUIDELINES.

Client is responsible for informing Adviser, in advance and in writing, of any
investment or other guidelines, objectives, restrictions, conditions,
limitations or directions applicable to, as well as any cash needs of, the
Account, from time to time (“Investment Guidelines”), and of any changes or
modifications to any such Investment Guidelines; provided, that any change or
modification to the Investment Guidelines shall become effective only after at
least fifteen (15) days’ advance notice to Adviser (unless Adviser expressly
consents to a shorter time period).  Client must give Adviser prompt written
notice if Client deems any Investments made or actions taken on behalf of the
Account to be in violation of the Investment Guidelines.  Compliance with the
Investment Guidelines shall be determined on the date of purchase for an
Investment, based upon the price and characteristics of the Investment on the
date of purchase compared to the value of the Account as of the most recent
valuation date; the Investment Guidelines shall not be deemed breached as a
result of changes in value or status of an Investment following purchase.
 Client agrees to furnish promptly, or to cause Client’s Custodian or agent to
furnish, to Adviser, all data and information furnished to Adviser hereunder.
 Adviser shall have no responsibility with respect to the prudence of the
Investment Guidelines relative to the Client’s investment portfolio, the overall
diversification of Client’s assets or with respect to any assets of Client other
than those in the Account.

10.

CLIENT REPORTS AND MEETINGS.

Adviser will be responsible for ensuring that Custodian sends to Client a
report, as promptly as practical after the end of each calendar month,
reflecting: (i) all transactions for the Account during such month; (ii) the
aggregate market value of all assets for the Account on the last day of such
month; and (iii) such other information relating to the Account as reasonably
agreed to by Adviser and Client.  Adviser is not responsible for the content of
reports furnished to Client by the Custodian or any broker-dealer for the
Account.

Adviser will meet with Client and such other persons as Client may designate, on
reasonable notice and at reasonable locations, as requested by Client, for the
purpose of discussing general economic conditions, portfolio performance,
investment strategy and other matters relating to the Account.

11.

FEES AND EXPENSES.

Client will pay Adviser for the services to be rendered by Adviser under this
Agreement in accordance with the fee schedule attached hereto as Schedule A,
which may be amended by Adviser from time to time as agreed by Adviser and
Client.  All expenses relating to the investment of the assets of the Account,
including without limitation, brokerage commissions, transfer taxes and other
fees and expenses in the purchase, sale or other disposition of such assets,
shall be the sole responsibility of Client and will be payable from the Account.

12.

ADVISER’S DUTY OF CARE.

Neither Adviser nor any of its principals, employees or affiliates will be
responsible hereunder for any action, performed or omitted to be performed in
good faith or at the direction of Client, or for any errors in judgment in
managing the Account.  Adviser and its principals, employees and affiliates will
not be responsible for any loss incurred by reason of any act or omission of any
broker-dealer or Custodian; provided, however, that Adviser shall make
reasonable efforts to require that broker-dealer and Custodians perform their
respective obligations.  Adviser, in maintaining its records, does not assume
responsibility for the accuracy of information furnished by the Client,
Custodian or any other third-party over which Adviser does not have control.
 Except as expressly set forth in this Agreement, Adviser shall have no
discretion, duty or responsibility whatsoever with respect to the control,
management or administration of the Account.  Nothing herein in any way
constitutes a waiver or limitation of any of the obligations that Adviser may
have under federal and state securities laws.

13.

CONFIDENTIAL RELATIONSHIP.

Adviser agrees not to disclose any “confidential information” provided to it by
the Client. The term “confidential information” shall not include information
which:  (a) was in the public domain prior to disclosure by publication or
otherwise through no action of Adviser; (b) was already known to Adviser; or (c)
was received by Adviser through a source other than Client which is or was not
under an obligation of confidentiality to Client.  Further, notwithstanding
anything to the contrary herein, Adviser may disclose “confidential information”
to its agents and advisors whenever Adviser determines that disclosure is
necessary or advisable to provide the services contemplated hereunder. Adviser
shall inform all parties who receive disclosure of “confidential information” or
who have access to such information of the confidentiality obligations set forth
herein, and shall inform the Client of disclosure of “confidential information”
to any party other than Adviser’s independent public accountants or attorneys.

14.

TERMINATION

This Agreement may be terminated by Client or Adviser at any time on thirty (30)
days’ prior written notice.  Furthermore, Client may terminate this Agreement
within five (5) business days after execution without penalty.  Except with
respect to termination by Client during the five (5) business days after
execution, termination of this Agreement will not, in any case, affect or
prevent the consummation of any transaction initiated prior to such notice of
termination.  All fees will be prorated to the date of termination.

15.

ASSIGNMENT.

No assignment of this Agreement will be made by Adviser without the prior
written consent of Client.

16.

AMENDMENT.

This Agreement may be amended from time to time with the mutual written consent
of the parties hereto.

17.

GOVERNANCE.

This Agreement amends and is in substitution of all prior agreements, if any,
between the parties with respect to the Account.  This Agreement will be
governed by the internal laws of the State of Illinois without regard it choice
of law rules.

18.

NOTICES.

If to Adviser:

Inland Investment Advisors, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Telephone:  (630) 218-8000

Fax:  (630) 218-4955

Attn: Roberta S. Matlin

If to Client:

Inland American Real Estate Trust, Inc

2901 Butterfield Road

Oak Brook, IL 60523

Telephone:  (630) 645-7225

FAX:   (630) 218-4957

Attn: Lori J. Foust




19.

RECEIPT OF FORM ADV.

Client acknowledges receipt of Part II of Form ADV completed by Adviser, a
disclosure statement containing the equivalent information or the information
required by Schedule H of Form ADV if the Client is entering into a wrap fee
program sponsored by the Adviser.  If the appropriate disclosure statement was
not delivered to the Client at least 48 hours prior to the Client entering into
any written or oral advisory contract, then the Client has the right to
terminate the contract without penalty within five business days after entering
into this Agreement.  For the purposes of this provision, a contract is
considered entered into when all parties to the contract have signed the
contract, or in the case of an oral contract, have otherwise signified their
acceptance, any other provisions of this contract notwithstanding.

20.

SUCCESSORS.

This Agreement inures to the benefit of Adviser and Client and their respective
successors and assigns and binds Client and any permitted assignees or
successors in interest with respect to all transactions, trades, dealings and
actions by Adviser after Client’s insolvency, dissolution or liquidation until
such time as Client (or its legal representatives) notifies Adviser, in the
manner set forth herein, of its intention to terminate this Agreement.





IN WITNESS WHEREOF, the parties hereof have executed this Agreement on the date
first written above.

CLIENT

INLAND AMERICAN REAL ESTATE TRUST, INC.

By:  

/s/ Lori Foust

        Lori J. Foust

Its:    Treasurer

 




ADVISER:

INLAND INVESTMENT ADVISORS, INC.




By:  

/s/ Roberta S. Matlin

Roberta S. Matlin

Its:

President




















2










AMENDED SCHEDULE A

DATED AUGUST 3, 2007

TO INVESTMENT ADVISORY AGREEMENT

DATED NOVEMBER 15, 2005

BETWEEN

INLAND INVESTMENT ADVISORS, INC (“Adviser”)

AND

INLAND AMERICAN REAL ESTATE TRUST, INC. (“Client”)




1.

Fee Schedule as of August 3, 2007:

Client shall pay, or cause to be paid, to the Adviser a fee as remuneration for
its services under this Agreement.  The  fee, shall be paid on a monthly basis
based on a per annum rate.  The fee will be based on the amount of marketable
securities under management each month which for purposes of this agreement will
be equal to the aggregate carrying value of each marketable security at the end
of the relevant month as reported on the monthly statement or report prepared by
the broker holding the marketable securities:  The monthly fee will be equal to:

(a) From $0 - $10,000,000 of marketable securities, 1 percent (1.0%) on a per
annum basis

(b) From $10,000,001 - $25,000,000 of marketable securities, 90 basis points
(.90%) on a per annum basis

(c) From $25,000,001 - $50,000,000 of marketable securities, 80 basis points
(.80%) on a per annum basis

(d) Over $50,000,000 of marketable securities, 75 basis points (.75%) on a per
annum basis.

2.

Notwithstanding Section 1 above, in no event may the sum of (i) the total annual
fees paid by Client to Adviser under this Agreement and (ii) the annual business
management fee paid by Client to Inland American Business Manager & Advisor Inc.
(“the Business Manager”), pursuant that certain First Amended and Restated
Business Management Agreement, dated July 30, 2007, by and between Client and
the Business Manager (“the Business Manager Agreement”) exceed 1% of the
Client’s “average invested assets” as that term is defined in the Business
Management Agreement; provided further that any fees due hereunder shall also be
subject to the limitations set forth in Section 7.5 of the Client’s Fifth
Articles of Amendment and Restatement, as amended from time to time applicable
to payment by the Client of certain fees to the Business Manager.






